Citation Nr: 1531140	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-33 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for cervical spine disability.

3.  Entitlement to service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in December 2013.  The Board remanded the claim in June 2014 for additional development.


FINDINGS OF FACT

1.  The competent and credible evidence is against a finding that Veteran's lumbar spine disability was caused or aggravated by his service.

2.  The competent and credible evidence is against a finding that Veteran's cervical spine disability was caused or aggravated by his service.

3.  The competent and credible evidence is against a finding that Veteran's right knee disability was caused or aggravated by his service.


CONCLUSIONS OF LAW

1.  The Veteran's lumbar spine disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.  The Veteran's cervical spine disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  The Veteran's right knee disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In the instant case, the Board finds that VA has satisfied its duty to notify through an April 2010 letter.  The claims were then adjudicated in October 2010.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide her pending appeal. 

The record indicates that the Veteran's complete service personnel records are not available.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In December 2014, the National Personnel Records Center reported that the Veteran's service personnel records were not available.  The Veteran was notified of these events in March 2015 and provided with the opportunity to identify or provide additional records.  

There has been substantial compliance with the previous remand.  The service personnel records were requested and notice of their unavailability was sent to the Veteran, VA treatment records were obtained, and it was requested that the Veteran submit private treatment records from Dr. P.  The Veteran responded that he would attempt to obtain those records, but he did not submit an authorization to release the records to the VA.

The Veteran was not afforded a VA examination in order to determine whether his lumbar spine, cervical spine, or right knee disability are related to his military service.  However, as will be discussed below, the preponderance of the evidence is against a finding that any of these disabilities were caused or aggravated by his service or may be otherwise associated with service.  Moreover, the Veteran has offered only conclusory statements regarding the relationship between these disabilities and service.  A mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed.Cir. 2010).  The remainder of the evidence is negative for any indication of a link between these disabilities and service.  Specifically, there is no indication of these disabilities or symptoms thereof in the service treatment records or for many years following service separation.  There additionally is no medical evidence in support of the Veteran's contentions.  Thus, a remand for examination and/or opinion, or further development, is not necessary to decide the claims.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

Thus, the Board finds that VA has fully satisfied the duty to assist; additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service, to include arthritis, or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disease, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

At his hearing and in statements before the Board, the Veteran stated that while in service, he trained as a paratrooper and completed over 20 parachute jumps while stationed in Okinawa.  He contends that after one of these jumps, he injured his neck, lumbar spine, and right knee.

Service treatment records are negative for any indication that the Veteran injured or suffered any symptoms related to his neck, low back, or right knee, to include on separation examination.  While the Veteran contends that he sought treatment for headaches that began following a rough landing from a parachute jump, there is no indication of such in the records.  Significantly, on a November 1969 dental health questionnaire, completed about five months prior to leaving Okinawa, the Veteran denied any headaches or problems with arthritis.  Service separation papers reflect that the Veteran's military occupational specialty was that of cook, kitchen supervisor.  There was no indication that he received any decoration, medals, or badges for paratrooping.  Rather, he completed educational training in food service.

Post-service treatment records reflect that in June 2001, the Veteran had a history of a neck injury with right arm numbness.  In October 2008, the Veteran was involved in a motor vehicle accident and injured his neck, low back, and right knee.  He denied having any problems prior to the accident.  He was diagnosed with neck and lumbar sprains, as well as medial collateral ligament sprain of the right knee.  In October 2009, he reported that he had a remote injury in service and now suffered stiffness in his neck and right shoulder.  An MRI of the cervical spine showed advanced degenerative disk disease of the cervical and lumbar spines, as well as abnormal spinal curvature.

In this case, the Board finds that the credible and competent evidence weighs heavily against the Veteran's claims, and they therefore must be denied.  Significantly, the Board places low probative weight on the Veteran's contentions of service incurrence, finding that the Veteran's statements lack credibility in light of the totality of the record.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this instance, although the Veteran has contended that he was a paratrooper in service and completed over 20 jumps, the service separation papers demonstrate instead that his military occupational specialty was that of cook.  There is no indication that he trained or served as a paratrooper while in service as he contends, and he has not explained why his separation papers differ from his contentions.  The Board notes that the Veteran's service personnel records are not available, however, the service treatment records are negative for the Veteran's assertions of headaches or any other injuries.  Moreover, he denied experiencing headaches or joint pains in November 1969 and on May 1970 separation examination.  The Board further notes that the Veteran stated on his March 2010 claim that he injured his back and neck in January 1968.  Again, however, service treatment records following that date do not demonstrate an injury to either the neck or low back.  Thus, in this case, the Board finds that the Veteran's lay statements of service incurrence lack credibility, as they are entirely inconsistent with his service treatment records and service personnel records.

Moreover, there is no indication of continuity of symptoms since service.  First, there is no indication that the Veteran was diagnosed with arthritis within one year following service separation, therefore presumptive service connection is not warranted.  Next, there is no medical evidence of a neck, low back, or right knee disability prior to 2001.  Therefore, there is a lack of continuity of medical evidence for over 30 years following service separation.  To that extent, at his hearing, the Veteran stated that he started to suffer from symptoms of pain in his 50s.  The evidence also demonstrates that the Veteran sustained injuries related to a motor vehicle accident in 2008, and that prior to that time, he denied experiencing any symptoms.  In summary, despite the Veteran's vague statements of neck, low back pain, and right knee pain following service, there is no indication that he suffers from any related residual or disability stemming from service or for many years following service separation.  

Finally, a competent link between the current disabilities and service has not been made.  While the Veteran reported in 2009 that he had an old neck injury related to service, a medical professional has not linked his current neck, low back, or right knee disability with any injury or other incidence of his military service.  Accordingly, as the medical evidence does not support the Veteran's claims, and in fact weighs against the claims, the claims must be denied.

The Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issues in this case, however falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the etiology of his current low back, neck, and right knee disabilities are not competent in light of their complexity.  The medical evidence does not support the Veteran's claims, and his contentions lack credibility in contrast to the medical evidence.

In sum, the service records do not evidence a neck, low back, or right knee symptoms in service, the post-service medical evidence of record does not demonstrate a continuity of symptoms since service, and the competent and probative medical evidence weigh against the Veteran's claims.  The Board therefore concludes that the preponderance of the evidence is against the claims and they must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a right knee disability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


